The present application 17/015,074, filed on 9/8/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA  (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Acknowledgment is made of applicant's claim for domestic priority benefit of DOM PRO # 63/056,984  filed on 07/27/2020. This application has DOM PRO # 63/055,783 filed on 07/23/2020. This application has DOM PRO # 63/053,217 filed on 07/17/2020.  This application has DOM PRO # 63/052,329 filed on 07/15/2020.  
This application is a CON of US Application # 16/893,299 filed on 06/04/2020 is now US PAT 10990879.  This application is a CON of US Application # 16/893,318 filed on 06/04/2020 US PAT 10915578.  This application is a CON of US Application # 16/893,290 filed on 06/04/2020 is now US PAT 11132403.  This application is a CON of US Application # 16/893,295 filed on 06/04/2020 US PAT 10831452.
 	This application has DOM PRO 63/034,255 filed on 06/03/2020
 	This application has DOM PRO 63/033,063 filed on 06/01/2020
 	This application has DOM PRO 63/020,808 filed on 05/06/2020
 	This application has DOM PRO 62/959,418 filed on 01/10/2020
 	This application has DOM PRO 62/959,377 filed on 01/10/2020
 	This application has DOM PRO 62/959,481 filed on 01/10/2020
 	This application has DOM PRO 62/897,240 filed on 09/06/2019

DETAILED ACTION
Response to Amendment
Claims 1-24 are pending in this application.
Examiner acknowledges applicant’s response filed on 11/18/2022.
Drawings
The Drawings filed on 9/8/2020 are acceptable for examination purpose.
Information Disclosure Statement

The information disclosure statement filed on  10/1/2022  is in compliance with the provisions of     37 CFR 1.97, and has been considered and a copy is enclosed with the Office Action.

Double Patenting
In view of terminal disclaimer approved on 11/18/2022, the double patent rejection as set forth in the previous office action is hereby withdrawn.


Response to Arguments
 	Applicant’s arguments at page 11-13 with respect to claim(s) 1-24 have been
considered, for examiners’ response, see discussion below:
At page 11-13, claim 1,20, applicant argues:
a)	The cited references, taken alone or in hypothetical combination, fail to teach or suggest features of claim 1,20, the cited references do not teach or suggest symbolic AI.
Examiner’s response: 
	As to the above argument (a), the prior art of Muchinsky teaches entity graph, more specifically entity relationship graph defining vertex for each of the node and edge between two vertices (Muchinsky: Abastract).  The prior art of Muchinsky teaches generating entity graph with vertices representing records, while each vertex implemented with vertex code and the edges represents two vertices (Muchinsky: 0022, fig 1) 
 	Prior art of Babikov teaches  multi criteria classification schemes using directed acyclic graphs or DAG for example tree structure (element 100) defining parent-child relationship (Babikov: 0013-0014), the prior art of Babikov teaches building dynamic classification tool particularly defining objects attributes and properties forming the data sets used in training data sets with the help of  machine learning tool (Babikov: 0041-0042)
	The prior art of Ghibril is directed to performing tasks using machine learning algorithms particularly intelligent entity generates respective portions of the task across multiple intelligent entities and configured as directed graph (Ghibril: Abstract,0017).  The prior art of Ghibril teaches intelligent entities (element 12) are trained using different data sets of features performing tasks using automation functions such as artificial intelligence or machine learning algorithms (Ghibril: 0021, 0024) is identical to the instant specification para 0042-0043,0096 because symbolic AI (model) may be expert system.  It is further noted that an expert system uses artificial intelligence (AI) that make AI applicable for the directed graph
 	Examiner noted that the prior art of Muchinsky, Babikov do not teach “artificial intelligence (AT) model,  machine learning model”.  On the other hand, Ghibril disclosed “artificial intelligence (AT) model,  machine learning model” (Ghibril: Abstract, 0054,0059 – Ghibril teaches machine learning algorithm , prediction  particularly defining intelligent entities used a trained model in overall intelligent framework including entities in a directed graph configuration environment 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine intelligent entities providing framework manages trained data using artificial intelligence or machine learning algorithms of Ghibril et al., into users of Muchinsky, Babikov because that would have allowed users to use distributed portions of defined entities across directed graph configuration thereby improving executing complex tasks, scaling, reutilizing multiple intelligent entities (Ghibril: 0005, 0017)
	Examiner applies above arguments to claim 2-19, depend from claim 1,21, further claims 21-24 are rejected  Anderson), in view of Schafer.




Statutory Review under 35 USC § 101
Claims 1-19,21-24 are directed  to a tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations: have been reviewed
 	Claims 1-19,21-24 appear to be statutory, as , non-transitory, machine-readable medium storing instructions (fig 4, ¶ 0046, fig 13) executed by a computer system as disclosed (fig 14) (claim says non-transitory)

Claim 20 is directed to a method and have been reviewed.
 	Claim 20  perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions












Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al., (hereafter Muchinsky), US Pub.No. 2016/0012149 published Jan,2016 Babikov,Pavel et al., (hereafter Babikov), US Pub.No. 2005/0065955 published Mar,2005 in view of Ghibril et al., (hereafter Ghibril), US Pub.No. 2019/0164087 based on provision application filed on Nov,2017

As to claim 1,20, Muchinsky teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising: (Muchinsky: 0045,0047 – – Muchinsky teaches both hardware and software particularly computer readable program instruction for storing in a computer readable storage medium such as EPROM,SRAM and like): 
 “obtaining, with a computer system a directed graph encoding a symbolic used by a first entity, the directed graph comprising a first set of vertices and a first set of edges associating pairs of vertices of the first set of vertices, wherein” (Muchinsky :fig 3, 0025,0027-0028, line 1-8 – Muchinsky teaches defining directed graph for example element 300 identifying graph edge, and respective vertices as detailed in fig 3, 5); 
 “each respective vertex of the first set of vertices is associated with a vertex status and is labeled with a category selected from a set of categories” (Muchinsky: 0032-0033 – Muchinsky teaches direct graph data structure defining unique vertex and linking relationship identifying respective categories), and 
 “a vertex of the first set of vertices is associated with a conditional statement that is indicated as triggerable by the first entity” (Muchinsky: 0030, fig 7 -Muchinsky teaches set of conditional statements with respect to target vertex for example satisfying set criteria identifying change in vertex entity including scores); 
 “determining, with the computer system, a set of features based on the directed graph, the set of features comprising an identifier of a graph portion template” Muchinsky: 0036-0038 – Muchinsky teaches direct graph data structure entity information for example element 406,408,410 of the vertex, vertices code(s) forming the respective graph portion template as entity manager identifies respective entity ID, linking vertices); “ wherein each respective vertex of the graph portion template of the graph portion template is labeled with a same category from the set of categories as a corresponding respective vertex of a graph portion of the directed graph and is associated with a same count of edges” (Muchinsky : fig 3, fig 9, 0034 – Muchinsky teaches identifying labels and/or messages between vertices and entity linking the vertex from the direct graph entities); 
 “obtaining, with the computer system, a set of model parameter values for a based on the graph portion template” (Muchinsky : fig 4-5, 0025-0026 – Muchinsky teaches graph data structure defining set of parameters including vertex, entity identifiers, and the record identifier is part of the graph template); and 
 “providing, with the computer system, the set of model parameter values and the graph portion templates to the first entity, wherein the set of model parameter values are used by to determine an outcome score based on the directed graph” (fig 8, 0033 – Muchinsky teaches direct graph data structure defining entity vertex, entity identifier generating edges between vertices is part of the edge template updating respective score  matches their entity IDs).
 	It is however, noted that Muchinsky does not teach mutually exclusive categories.  On the other hand, Babikov teaches “mutually exclusive categories” (Babikov: para 0018,0026 – Babikov teaches generating polyhierarchical of criteria that automatically identifies dependences, relationship between nodes of classification categories, further Babikov teaches subcategories corresponds to category of objects and supporting various options including mutually exclusive of object(s) from the categories of the directed acyclic graph (tree structure) that including selection of sub-tree nodes identifying respective categories of parent-child entity relationships) 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine direct acyclic graph
objects of identified properties describing classification categories of Babikov et al., into using vertex scores for vertices in an entity graph of Muchinsky et al., because both Muchinsky, Babikov teaches direct graph supporting entity relationship between vertices (Muchinsky: fig 1-2 Abstract; Bbaikov: Abstract, fig 2-3) and they both are from the same field of endeavor.  Because both Muchinsky, Babikov teaches directed graph data structure, it would have been obvious to users of Muchinsky define graph object properties that including identifying categories from the parent-child relationship between mutually distant categories identifying vertex, edges that of specific interest (Babikov: 0026) to perform different facets, while selection supporting arbitrary order selection i.e, classification categories formed dynamically in run-time allows to access different graph tree categories built using any number of mutually exclusive categories (Babikov: 0029).  
 	It is however, noted that Muchinsky, Babikov do not teach “artificial intelligence (AT) model,  machine learning model”.  On the other hand, Ghibril disclosed “artificial intelligence (AT) model,  machine learning model” (Ghibril: Abstract, 0054,0059 – Ghibril teaches machine learning algorithm , prediction  particularly defining intelligent entities used a trained model in overall intelligent framework including entities in a directed graph configuration environment 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine intelligent entities providing framework manages trained data using artificial intelligence or machine learning algorithms of Ghibril et al., into users of Muchinsky, Babikov because that would have allowed users to use distributed portions of defined entities across directed graph configuration thereby improving executing complex tasks, scaling, reutilizing multiple intelligent entities (Ghibril: 0005, 0017)


As to claim 2 Muchinsky disclosed:
 	“obtaining a conditional statement parameter, wherein the conditional statement parameter is used by the conditional statement” (Muchinsky: 0030-0031, fig 7); 
 	“wherein obtaining the set of model parameter values comprises selecting a parameter of the set of model parameter values based on the conditional statement parameter” (Muchinsky : fig 4-5, 0025-0026).



As to claim 3 Muchinsky, disclosed:
 	“determining a map indicating a first graph portion of the directed graph,    wherein the map comprises identifiers for vertices of the directed graph”        (Muchinsky: 0025,0031); and 
 	“determining a second outcome score using the set of model parameters based on the map” (Muchinsky: 0029-0030).

As to claim 4 Muchinsky, Ghibril disclosed:
 	“using a first neural network based on the first directed graph and the set of model parameter values to determine the first outcome score (Muchinsky: 0028-0029), “wherein the machine learning model comprises the first neural network” (Ghibril: Abstract, 0017); 
 	“updating the map multiple times to generate a plurality of simulated directed graphs, wherein a first simulated directed graph matches the first graph portion with respect to vertex categories (Muchinsky: 0034-0035), and wherein each of the simulated directed graphs is a subgraph of the first directed graph” (Muchinsky:0039-0040) ;
 	 “determining a set of simulated outcome scores with the neural network based on the plurality of simulated directed graphs and the set of model parameter values     (fig 3, 0026,0030), wherein the plurality of simulated outcome scores comprises the second outcome score (Muchinsky: 0026-0027), and wherein using the neural network based on the first simulated directed graph provides the second outcome score (Muchinsky: 0030-0031); 
 	“selecting the second outcome score of the set of simulated outcome scores based a difference between the second outcome score and the first outcome score” (Muchinsky: 0032-0033); 
 	“selecting the first graph portion based on the selection of the second outcome score” (Muchinsky : fig 10, 0035); and 
 	“sending an indicator associated with the first graph portion to the first entity” (Muchinsky: 0031-0032).

As to claim 5 Muchinsky  disclosed: “wherein the directed graph is a first directed graph, and wherein the set of features is a first set of features, and wherein determining the first graph portion comprises” (Muchinsky  : fig 1-2): 
 	“using a first neural network based on the first directed graph and the set of model parameter values to determine the first outcome score” (Muchinsky: 0026-0027), “wherein the machine learning model comprises the first neural network” (Ghibril: Abstract, 0021); 
 	“updating the map multiple times to generate a plurality of sets of features, wherein each respective set of features is different from the first set of features” (Muchinsky : 0031-0032) ; 
 	“determining a set of simulated outcome scores based on the plurality of sets of features using the set of model parameter values and the neural network” (Muchinsky : fig 3, 0026,0030), “wherein the plurality of simulated outcome scores comprises the second outcome score, and wherein using the neural network based on a first set of features provides the second outcome score” (Muchinsky: 0029-0030);
 	“selecting the second outcome score of the set of simulated outcome scores based a difference between the second outcome score and the first outcome score” (Muchinsky: 0030-0033);
  	“selecting the first graph portion based on the first graph portion being associated with first set of features” (Muchinsky: fig 1-2, 0035-0036); and
 	“sending an indicator associated with the first graph portion to the first entity” (Muchinsky: 0024-0025)

As to claim 6 Muchinsky disclosed::
 	“obtaining a plurality of directed graphs” (Muchinsky: fig 3-4);
 	“determining multiple sets of features, wherein each respective set of features is determined based on a respective directed graph of the plurality of directed graphs” (Muchinsky: fig 3-4, 0025-0026) ;
 	“determining the set of model parameter values by training a version of the machine learning model based on the multiple sets of features and a set of training outputs” (Ghibril: 0021,0023-0024);
 	“storing the set of model parameter values in a record of a database, wherein the record is associated with a set of labels, and wherein a search through the database using the set of labels provides an identifier of the record” (Muchinsky: fig 3, 0026,0030,0033).



As to claim 7 Muchinsky disclosed::
 	“determining a set of values in a non-Euclidean domain based on the multiple sets of directed graphs, and wherein determining the set of values in the non-Euclidean domain comprises determining a matrix inversion of a diagonal of an adjacency matrix of the directed graph” (Muchinsky: 0040-0042).

As to claim 8 Muchinsky disclosed:
 	“obtaining a first transaction score, wherein the first transaction score is associated with a first transaction indicated to have triggered or activated a first vertex of a first directed graph of the plurality of directed graphs” (Muchinsky: 0026, 0030);
 	“obtaining a second transaction score, wherein the second transaction score is associated with a second transaction indicated to have triggered or activated a second vertex of a second directed graph of the plurality of directed graphs” (Muchinsky: 0028-0030);
 	“aggregating the first score and the second score to form an aggregated score, the aggregating comprising a summation operation; and determining the set of model parameter values during a training operation based on the aggregated score” (Muchinsky : 0030-0031,0033).

As to claim 9 Muchinsky disclosed “wherein obtaining the plurality of directed graphs comprises obtaining the plurality of directed graphs from a tamper-evident, distributed ledger” (Muchinsky: 0033-0034)

As to claim 10,  Ghibril disclosed selecting the machine learning model based on the set of features, wherein obtaining the set of model parameter values comprises selecting a model parameter value based on the selected learning model” (Ghibril: 0043,0054).

As to claim 11 Ghibril disclosed “ determining a second set of features based on the selected learning model and the directed graph, wherein obtaining the set of model parameter values comprises selecting a model parameter value based on the second set of features” (Ghibril: 0040, 0043).

As to claim 12 Muchinsky disclosed “wherein the first set of features and the second set of features are orthogonal to each other” (Muchinsky: 0029).

As to claim 13,  Muchinsky disclosed: ”determining the outcome score using the set of model parameter values” (Muchinsky: 0026); and 
 	“in response to a determination that the outcome score satisfies a warning threshold, sending a message to the first entity associated with the warning threshold” (Muchinsky: 0025, 0028, 0034).

As to claim 14,  Ghibril disclosed “obtaining the set of model parameter values from a record stored on a cloud computing resource” (Ghibril: 0025,0042,0052).

As to claim 15, Ghibril disclosed “ wherein obtaining the set of model parameter values comprises: determining an entity role associated with the entity” (Ghibril: 0021); and 
 	“selecting a model parameter value of the set of model parameter values based on the entity role” (Ghibril: 0023,0043)

As to claim 16,Ghibril disclosed  “wherein the machine learning model comprises a neural network, and wherein the model parameter values comprise weights for neurons of a neural network” (Abstract, 0017) 

As to claim 17 Muchinsky disclosed
 	“obtaining a second set of model parameter values associated with an entity identifier” (Muchinsky: 0030-0031); 
 	“determining a second outcome score based on the second set of model parameter values” (Muchinsky: 0030-0031); and 
 	“based on a comparison between the first outcome score and the second outcome score, causing a transaction that updates a score associated with an entity identified by the entity identifier, wherein the score is stored in tamper-evident, distributed ledger” (0028,0030, 0055)



As to claim 18, Muchinsky disclosed, “wherein determining the set of model parameter values comprises steps for determining the set of model parameter values” (.Muchinsky: fig 3, 0026,0030 – Muchnisky teaches metadata such as identifying records, scores, calculated entropy value)

As to claim 19 Muchinsky disclosed “wherein determining the outcome score comprises steps for determining the outcome score” (Muchinsky : Abstract, 0026).

Claims 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., (Anderson), US Pub.No. 2019/0197357 published Jun,2019 in view of Schafer et al., (Schafer), US Pub.No. 2019/0354582 filed on May,2019.

As to claim 21, Anderson teaches a system which including “ A tangible, non-transitory, machine-readable medium storing instructions that, when executed by a computer system, effectuate operations comprising” (Anderson: 0029, fig 5): 
 	“obtaining, with a first computer system controlled by a first entity, a first training set, the first training set comprising a plurality of pairs of symbolic AI models and logs of state of the symbolic AI models” (fig 3B, 0085-0086 – Anderson teaches machine learning training data along with artificial intelligence used in detecting respective rules and parameters creating list of indexes as entities for the training data); 
 	“training, with the first computer system, a first machine learning model on the first training set, wherein training comprises iteratively adjusting parameters of the first machine learning model based on a first objective function” (fig 3A-3B,0090-0091,0094 – Anderson teaches training set using machine/deep learning framework using training data, based on the parameters used in training data sets); 
 	“after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set” (; 
 	obtaining, with the second computer system, a second training set, the second training set comprising a plurality of pairs of symbolic AI models and logs of state of the symbolic AI models, the second training set being different at least in part from the first training set; 
 	training, with the second computer system, a second machine learning model that includes the first machine learning model on the second training set, wherein training comprises iteratively adjusting parameters of the second machine learning model based on a second objective function; and 
 	after training the second machine learning model, storing, with the second computer system, the second machine learning model in memory.
It is however, noted that Anderson does not teach “after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set”, although Anderson teaches artificial intelligence and using machine learning data (Anderson: Abstract).  On the other hand, Schafer disclosed  “after training the first machine learning model, providing the first machine learning model to a second computer system controlled by a second entity, wherein the second entity does not have access to at least some of the first training set” (Schafer: fig 2-3, 0029-0030)
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine identifying errors associated with the entity particularly identifying labelled training , analyzing training feature of Schafer into using artificial intelligence computing environments of Anderson because that would have allowed user of Anderson uses training data with respect to defined rules and/or parameter while creating index listing and tracking errors, exceptions in analyzing and classifying field data (Schafer: Abstract, 0004)

As to claim 22  the combination of Anderson, Schafer disclosed:
 	“the first machine learning model as a sub-model having an output” (Anderson: 0045; Schafer: fig 5, 0061); 
 	“an error-correcting machine learning model as a sub-model having an input based on the output of the first machine learning model” (Schafer: fig 3, 0046) , wherein training the second machine learning model comprises iteratively adjusting parameters of the error-correcting machine learning model without changing parameters of the of the first machine learning model while adjusting parameters of the error-correcting machine learning model” (Schafer: fig 3, 0047, 0050) 




As to claim 23 the combination of Anderson, Schafer disclosed:
wherein: “parameters of the second machine learning model are initialized to values of parameters of the first machine learning model before being iteratively adjusted during training of the second machine learning model” (fig 5, 0060-0061)

As to claim 24 the combination of Anderson, Schafer disclosed:
 	“wherein the first and second machine learning models are non- symbolic artificial intelligence models comprising steps for machine learning” (Schafer: 0068-0069).











Conclusion

The prior art made of record
				a.  	US Pub. No.  	2016/0012149
				b. 	US Pub. No. 		2005/0065955
				c. 	US Pub. No.		2019/0164087
				d. 	US Pub.No. 		2019/0197357
				e. 	US Pub.No. 		2019/0354582

	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure







Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154